Citation Nr: 1433946	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-45 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD), claimed as chest problems and breathing problems, to include as secondary to the Veteran's service-connected sinusitis and rhinitis.  

2.  Entitlement to service connection for a bilateral eye disability, to include as secondary to the Veteran's service-connected sinusitis and rhinitis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Patricia Veresink


INTRODUCTION

The Veteran had active duty service from February 1975 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The issues were reconsidered in a January 2010 rating decision by the VA RO in Winston-Salem, North Carolina.  Jurisdiction over the claims resides with the Winston-Salem RO.    

The Veteran testified at a videoconference Board hearing in September 2013.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the September 2013 videoconference hearing and in subsequent written submissions, the Veteran asserted that he is also claiming secondary service connection for both his respiratory disability claim and his eye disability claim.  Specifically, the Veteran asserts that his service-connected sinusitis and rhinitis disabilities are causally or etiologically related to or aggravate his COPD and his eye disorder.  

Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550-51 (2008), citing, Bingham v. Principi, 421 F.3d 1346, 1349 (Fed. Cir. 2005).  The Veteran has not been notified of the information and evidence not of record that is necessary to substantiate his claims for service connection on a secondary basis, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  Moreover, his claims for secondary service connection has not been addressed by the AOJ in the first instance.  Thus, the matter must be remanded so that the Veteran may be provided with VCAA notice and the claims for secondary service connection may be first adjudicated by the originating agency.

Moreover, additional medical development is needed.  Specifically, the VA examinations completed for these claims in 2009 did not address any assertions regarding secondary service connection.  Therefore, the Board finds that an additional opinion is necessary to clarify the etiology of the Veteran's disabilities.  

Lastly, the Board notes that the Veteran submitted new evidence in May 2014 without a waiver of jurisdiction.  Although generally redundant of information currently of record, the evidence should be considered in any new determinations. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with proper VCAA notice regarding his claims of entitlement to service connection for COPD and a bilateral eye disorder as secondary to the service-connected sinusitis and rhinitis disabilities. 

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his respiratory and eye symptoms.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

3.  Obtain and associate with the claims file all outstanding VA and private treatment records pertinent to the Veteran's claims.  If such records cannot be obtained or if no such records exist, the RO should document such findings.  

4.  After associating all pertinent outstanding records with the record, schedule the Veteran for a VA examination to be performed by a physician with appropriate expertise regarding his respiratory disability claim.  The examiner must review the claims file and any pertinent records in Virtual VA that are not included in the claims file.  All necessary tests must be completed.  

Following a review of the record and the clinical examination of the Veteran, the examiner must offer an opinion of whether it at least as likely as not (a 50 percent or better probability) that the Veteran's diagnosed COPD is causally or etiologically related to, OR permanently aggravated by, his service-connected sinusitis or rhinitis.  The examiner must address the Veteran's competent and credible statements in this regard.

The rationale for any opinion expressed must be provided.  If the examiner is unable to provide the requested opinion, the examiner should explain why the opinion cannot be provided.

5.  After associating all pertinent outstanding records with the claims file, schedule the Veteran for a VA ophthalmology examination regarding his eye disability claim.  The examiner must review the claims file and any pertinent records in Virtual VA that are not included in the claims file.  All necessary tests must be completed.  

Following a review of the record and the clinical examination of the Veteran, the examiner must offer an opinion of whether it at least as likely as not (a 50 percent or better probability) that any eye disorder diagnosed during the pendency of the claim is causally or etiologically related to, OR permanently aggravated by, his service-connected sinusitis or rhinitis.  The examiner should address the Veteran's competent and credible statements in this regard.

The rationale for any opinion expressed must be provided.  If the examiner is unable to provide the requested opinion, the examiner should explain why the opinion cannot be provided.

6.  Then, readjudicate the claims on appeal.  If any benefit sought is not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



